19-10412-jlg       Doc 3037         Filed 12/01/20 Entered 12/01/20 12:10:58              Main Document
                                                Pg 1 of 15


JENNER & BLOCK LLP
919 Third Avenue
New York, NY 10022
Telephone: (212) 891-1600
Facsimile: (212) 891-1699
Richard Levin
rlevin@jenner.com

Attorneys for the Consumer Claims Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
                                                                  :
In re                                                             :     Chapter 11
                                                                  :
DITECH HOLDING CORPORATION, et al., :                                   Case No. 19-10412 (JLG)
                                                                  :
         Wind Down Estates.1                                      :     (Jointly Administered)
                                                                  X

                                NOTICE OF
         CONSUMER CLAIMS TRUSTEE’S OPPOSITION TO GUC RECOVERY
          TRUST’S OBJECTION TO CLASSIFY GEARY CLAIM (No. 20041) AS
         CONSUMER CREDITOR CLAIM; CROSS-MOTION TO CLASSIFY AS A
                        GENERAL UNSECURED CLAIM

         On December 1, 2020, the Consumer Claims Trustee filed the attached Consumer

Claims Trustee’s Opposition To GUC Recovery Trust’s Objection To Classify Geary Claim

(No. 20041) As Consumer Creditor Claim; Cross-Motion To Classify As General

Unsecured Claim Or, In The Alternative, As A Non-363(o) Claim (the “Opposition and

Cross-Motion”), which (1) opposes the Ditech Holding Corporation GUC Recovery Trust’s

Objection To Classify The Proof Of Claim Of The Geary Class Action Plaintiffs (Brian

And Connie Geary, Individually And On Behalf Of Others Similarly Situated) (Claim No.


1   The Wind Down Estates, along with the last four digits of each of their federal tax identification
number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918);
Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565);
Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008);
Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Walter Management Holding
Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Wind Down Estates’ principal
offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania19034.
                                                           1
19-10412-jlg   Doc 3037     Filed 12/01/20 Entered 12/01/20 12:10:58         Main Document
                                        Pg 2 of 15

20041) As A Consumer Creditor Claim For Distribution, If Any, From The Consumer

Creditor Recovery Cash Pool [ECF 2972]; and (2) cross-moves to classify Claim No. 20041

as a General Unsecured Claim on the grounds that Claim No. 20041 is not a claim that

comes within the definition of “Consumer Creditor Claim” under the Plan.2

       If you do not oppose the classification of Claim No. 20041 as proposed in this

Opposition and Cross-Motion, you do not need to file a written response or appear for the

hearing. The Court may allow and classify your claim as proposed.

       If you do oppose the classification of Claim No. 20041 as proposed in this

Opposition and Cross-Motion, you must file a written response hereto. If you do not

respond to this Notice, the Court may allow and classify Claim No. 20041 as proposed

without further notice or hearing.

       The Court has ordered that certain procedures—the “Claims Hearing

Procedures”—apply to this Opposition and Cross-Motion and to any response you file. A

copy of the Claims Hearing Procedures is Attachment 1 to this Notice. The Claims

Hearing Procedures impose deadlines for action. Failure to comply with the Claim

Hearing Procedures may result in the allowance and classification of Claim No. 20041 as

proposed without further notice. Please review them carefully if you oppose allowance

and classification of the claim as proposed.

       Among other things, the Claims Hearing Procedures require that you file with the

Bankruptcy Court and send a copy of your response so that it is received by December

10, 2020 to:




2 Third Amended Joint Chapter 11 Plan Of Ditech Holding Corporation And Its Affiliated Debtors
[ECF 1287 at 36] (the ”Plan”).
                                               2
19-10412-jlg     Doc 3037    Filed 12/01/20 Entered 12/01/20 12:10:58        Main Document
                                         Pg 3 of 15

          (1) Consumer Claims Trustee, Tara Twomey, Ditech Consumer Recovery

             Trust, c/o Settlement Administrator, PO Box 1607, Blue Bell, PA 19422

             or via email to info@ditech-settlement.com;

          (2) The chambers of the Honorable James L. Garrity, Jr., United States

             Bankruptcy Court for the Southern District of New York, One Bowling

             Green, New York, NY 10004. Claimants wishing to file by email should

             check the court website for operating procedures, which are subject to

             frequent changes due to COVID-19 accommodations.

   The Claims Hearing Procedures also require that every response to the Objection

contain the following:

     a.      a caption identifying the court (U.S. Bankruptcy Court for the Southern
             District of New York), the Debtor (Ditech Holding Corporation, et al), the case
             number (19-10412); and the document to which the response is directed
             (Consumer Claim Trustee’s Thirty-Sixth Omnibus Objection to Proofs of
             Claim);
     b.      the name of the claimant and a description of the basis for the claim;
     c.      a statement describing why the claim should not be classified as proposed,
             including the specific factual and legal bases upon which you will rely in
             opposing the Objection;
     d.      all documentation or other evidence upon which you will rely in opposing the
             Objection and Cross-Motion, excluding documentation provided with the
             original Proof of Claim; and
     e.      the name, address, telephone number and email of the person (which may be
             the claimant or the claimant’s legal representative) who will have the ultimate
             authority to settle or otherwise resolve the Claim on behalf of the claimant.


          A HEARING ON THE OBJECTION, OPPOSITION, AND CROSS-MOTION will

be held on December 17, 2020 at 11:00 a.m. EST in the United States Bankruptcy Court,

New York, New York, telephonically, via Court Solutions (www.court-solutions.com). The

                                               3
19-10412-jlg   Doc 3037   Filed 12/01/20 Entered 12/01/20 12:10:58     Main Document
                                      Pg 4 of 15

Claims Hearing Procedures govern the procedures at the hearing. If you file a written

response to the Opposition and Cross-Motion, you should plan to appear at that hearing,

unless the Consumer Claims Trustee notifies you that the hearing will be postponed to a

later date. You may participate in the hearing telephonically by complying with the

Court’s instructions (including providing prior written notice to the attorneys for the

Consumer Claims Trustee), which can be found on the Court’s website at

www.nysb.uscourts.gov.

    CLAIMANTS SHOULD NOT CONTACT THE CLERK OF THE BANKRUPTCY

          COURT TO DISCUSS THE LEGAL MERITS OF THEIR CLAIMS.

ANY QUESTIONS SHOULD BE DIRECTED TO THE OFFICE OF THE CONSUMER CLAIMS TRUSTEE AT
                   INFO@DITECH-SETTLEMENT.COM OR 877-783-6297


                                          /s/ Richard Levin
DATED: December 1, 2020.
                                          JENNER & BLOCK LLP
                                          919 Third Avenue
                                          New York, NY 10022
                                          Telephone: (212) 891-1600
                                          Facsimile: (212) 891-1699
                                          Richard Levin
                                          rlevin@jenner.com

                                          Attorneys for Consumer Claims Trustee




                                          4
19-10412-jlg    Doc 3037     Filed 12/01/20 Entered 12/01/20 12:10:58           Main Document
                                         Pg 5 of 15



                                         Attachment 1

                 COURT-ORDERED CLAIM HEARING PROCEDURES

The claim hearing procedures (the “Claim Hearing Procedures”) have been ordered by
the United States Bankruptcy Court for the Southern District of New York (the “Court”)
to apply to the chapter 11 cases of the Ditech Holding Corporation and its affiliates (each,
a “Debtor”).3

Claim Hearing Procedures

1. Under the Court’s “Case Management Order” (Order Implementing Certain Notice
    and Case Management Procedures, dated March 19, 2019 (ECF No. 211)), the Court
    established periodic hearings in these cases and required the Plan Administrator
    (which term includes the Consumer Claims Trustee), on behalf of the Wind Down
    Estates, to schedule response deadlines for claims objections to be heard at the
    hearings the Plan Administrator schedules with the Court.

2. If a claimant properly files and serves a response to an objection, the Plan
    Administrator will schedule a hearing (a “Claim Hearing”) to consider the claim (a
    “Contested Claim”), the objection, and the response as follows:

    (a) If the objection asserts that the Contested Claim fails to state a legal basis for a
       claim against the Debtor, that the Plan Administrator does not intend to introduce
       evidence in support of the objection, that is, that the Contested Claim should be
       dismissed under Bankruptcy Rule 7012, the hearing (a “Sufficiency Hearing”), will
       go forward at the date stated in the Notice Of Hearing to which this Attachment
       1 is attached. The legal standard of review that will be applied by the Court at a
       Sufficiency Hearing will be equivalent to the standard applied by the Court upon
       a motion to dismiss for failure to state a claim upon which relief can be granted.




3       Capitalized terms used but not otherwise defined in this Attachment 1 shall have the
meanings assigned to those terms in the Third Amended Joint Chapter 11 Plan of Ditech Holding
Corporation and Its Affiliated Debtors (the “Third Amended Plan”) (ECF No. 1326) or the Order
Approving (I) Claims Objection Procedures and (II) Claim Hearing Procedures (the “Order”) (ECF No.
1632), as applicable, which are available at https://dm.epiq11.com/case/ditech.
19-10412-jlg    Doc 3037       Filed 12/01/20 Entered 12/01/20 12:10:58    Main Document
                                           Pg 6 of 15



     (b) If the Plan Administrator instead intends to proceed with an evidentiary hearing
        on the merits of a Contested Claim (a “Merits Hearing”), the Plan Administrator
        must serve upon the relevant Claimant, by email or overnight delivery and file
        with the Court, a notice (a “Notice of Merits Hearing”) substantially in the form
        attached as Exhibit 2 to the Order establishing these Claims Hearing Procedures,
        at least 30 calendar days before the date of the Merits Hearing. The rules and
        procedures applicable to a Merits Hearing will be set forth in any scheduling order
        issued by the Court in connection with the Merits Hearing.

3.      Discovery with respect to a Contested Claim will not be permitted until either (i)
        the Court has held a Sufficiency Hearing and determined that the Contested
        Claim states a claim that could be allowed and should not be dismissed pursuant
        to Bankruptcy Rule 7012 or (ii) the Plan Administrator has served the Claimant
        a Notice of Merits Hearing with respect to the Contested Claim.

4.      The Plan Administrator may file and serve a reply (a “Reply”) to a Response no
        later than 4:00 p.m. EST on the day that is at least five business days before the
        date of the hearing.

5.      The Plan Administrator, in its sole discretion, may postpone a hearing scheduled
        in accordance with these Claims Hearing Procedures at any time by providing
        notice to the Court and the Claimant.

6.      The Court will consider appropriate sanctions, including allowance or
        disallowance of the Contested Claim, if either party does not follow the Claim
        Hearing Procedures.




                                              6
19-10412-jlg       Doc 3037         Filed 12/01/20 Entered 12/01/20 12:10:58             Main Document
                                                Pg 7 of 15



JENNER & BLOCK LLP
919 Third Avenue
New York, NY 10022
Telephone: (212) 891-1600
Facsimile: (212) 891-1699
Richard Levin
rlevin@jenner.com

Attorneys for the Consumer Claims Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
In re                                                             :   Chapter 11
                                                                  :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                                  :
                            Wind Down Estates.           4        :   (Jointly Administered)
                                                                  :
----------------------------------------------------------------- X

         CONSUMER CLAIMS TRUSTEE’S OPPOSITION TO GUC RECOVERY
          TRUST’S OBJECTION TO CLASSIFY GEARY CLAIM (No. 20041) AS
         CONSUMER CREDITOR CLAIM; CROSS-MOTION TO CLASSIFY AS A
                        GENERAL UNSECURED CLAIM


         Tara Twomey, the Consumer Claims Trustee, on behalf of the Consumer Creditor

Recovery Trust:

         (1) opposes the Ditech Holding Corporation GUC Recovery Trust’s Objection

             To Classify The Proof Of Claim Of The Geary Class Action Plaintiffs (Brian

             And Connie Geary, Individually And On Behalf Of Others Similarly




4  The Wind Down Estates, along with the last four digits of each of their federal tax identification
number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918);
Ditech Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565);
Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008);
Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Walter Management Holding
Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Wind Down Estates’ principal
offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.


                                                           1
19-10412-jlg     Doc 3037    Filed 12/01/20 Entered 12/01/20 12:10:58     Main Document
                                         Pg 8 of 15



             Situated) (Claim No. 20041) As A       Consumer Creditor Claim For

             Distribution, If Any, From The Consumer Creditor Recovery Cash Pool

             [ECF 2972] (the “Motion”); and

       (2) cross-moves to classify Claim No. 20041 as a General Unsecured Claim.

       This Opposition and Cross-Motion does not seek to address the merits of the

Gearys’ claim, whether, if the Gearys’ claim is classified as a Consumer Creditor Claim,

it should be classified as a 363(o) Claim (as that term is defined in the Plan), or the

separate motion the Gearys filed under Bankruptcy Rule 7023 to certify the class they

purport to represent. [The Geary Class Action’s Motion To Apply Fed. R. Bankr. P. 7023

To Any Objection, Valuation Or Other Contested Matter Regarding Its Claim Pursuant

To Fed. R. Bankr. 9014, ECF 2954.]

                                          FACTS

       For the purposes of this Opposition and Cross-Motion, the Consumer Claims

Trustee does not dispute the facts asserted in Proof of Claim No. 20041 nor in the Motion,

but does not accept any legal conclusions stated in the Proof of Claim or Motion. Those

facts are:

       Brian and Connie Geary borrowed money from CitiFinancial to finance the

purchase of a car. Claim No. 20041, Attachment 1 (Class Action Complaint), at 2. During

their 2011 chapter 7 bankruptcy, they reaffirmed the debt. Id. at 3. They paid the debt

in full in 2013, four months faster than required under their reaffirmation agreement.

Id. Perhaps because of the accelerated payments, CitiFinancial appears not to have

adequately recorded that the Gearys had paid their car loan in full and continued to send




                                              2
19-10412-jlg   Doc 3037     Filed 12/01/20 Entered 12/01/20 12:10:58        Main Document
                                        Pg 9 of 15



them statements and telephoned to demand payment. Id. The Gearys attempted to

resolve the matter, but CitiFinancial continued its collection efforts. Id. at 3–7.

       Effective November 1, 2013, CitiFinancial transferred the servicing rights to the

Gearys’ car loan to Green Tree Servicing LLC, a predecessor to one of the debtors in these

chapter 11 cases. Id. at 4. Green Tree sent a form letter from both Green Tree and

CitiFinancial to the Gearys before the transfer to inform the Gearys of the transfer, which

included a payment coupon with instructions to make payment to Green Tree. Id. Green

Tree continued to seek collection from the Gearys. Id. 4–7.

       The Gearys then filed a putative class action against Green Tree in the United

States District Court for the Southern District of Ohio, case no. 14-CV-00522, alleging a

violation of 15 U.S.C. § 1692g, the Fair Debt Collection Practices Act. Claim No. 20041,

Attachment 1. Although the District Court certified the class, id., Attachment 2, Green

Tree filed a motion to decertify the class based on discovery from the Gearys. Claim No.

20041, Statement In Support Of Proof Of Claim Of Brian And Connie Geary, Individually

And On Behalf Of Others Similarly Situated, at 2. Before the District Court could hear

that motion, Green Tree filed its chapter 11 case in this Court, imposing the automatic

stay of the District Court litigation. Id. The Gearys filed Proof of Claim No. 20041 as a

class proof of claim in this chapter 11 case, alleging the same violation of 15 U.S.C.

§ 1692g.




                                             3
19-10412-jlg   Doc 3037     Filed 12/01/20 Entered 12/01/20 12:10:58         Main Document
                                        Pg 10 of 15



       The Debtors confirmed a chapter 11 plan on September 29, 2019.5 The Plan

classifies General Unsecured Claims in Class 5 and “Consumer Creditor Claims” in Class

6. The Plan defines both terms:

       “General Unsecured Claim means any Claim against the Debtors
       (excluding any Intercompany Claims and Consumer Creditor Claims) as of
       the Commencement Date that is neither secured by collateral nor entitled
       to priority under the Bankruptcy Code or any order of the Bankruptcy
       Court.”

Plan § 1.94, at 9 [ECF 1287 at 52].

       Consumer Creditor Claim means any Claim asserted by a Borrower against
       the Debtors.”

Plan § 1.36, at 4 [ECF 1287 at 46].

       “Borrower means any individual, as of the Commencement Date, whose
       current or former mortgage loan or reverse mortgage was originated,
       serviced, sold, consolidated, or owned by any of the Debtors.”

Id. § 1.23.

       The Plan provides for a fund to satisfy Consumer Creditor Claims, separate from

the fund to satisfy General Unsecured Claims. Plan §§ 4.5(b), 4.6(b) [ECF 1287 at 65–

67].

                                       ARGUMENT

I.     The Gearys’ Claim Is a General Unsecured Claim, Not A Consumer Creditor

       Claim

       To qualify as a Consumer Creditor Claim, the Claim must be held by an individual

who has or had a “mortgage loan or reverse mortgage.” The Plan does not define




5 Third Amended Joint Chapter 11 Plan Of Ditech Holding Corporation And Its Affiliated Debtors
[ECF 1287 at 36 et seq.] (the ”Plan”); Order Confirming Third Amended Joint Chapter 11 Plan Of
Ditech Holding Corporation And Its Affiliated Debtors [ECF 1404].


                                              4
19-10412-jlg   Doc 3037     Filed 12/01/20 Entered 12/01/20 12:10:58       Main Document
                                        Pg 11 of 15



“mortgage,” but throughout the chapter 11 cases, the term was used to describe only a

lien on residential property, i.e., home-secured loans.

          The debtor in possession financing motion defined “Mortgage Loan” as only

           “a one-to-four family residential mortgage or home equity loan.” Debtors’

           Motion For Interim And Final Orders (A) Authorizing Debtors To Enter

           Into Repurchase Agreement Facilities, Servicer Advance Facilities And

           Related Documents; (B) Authorizing Debtors To Sell Mortgage Loans And

           Servicer Advance Receivables In The Ordinary Course Of Business; (C)

           Granting Back-Up Liens And Superpriority Administrative Expense

           Claims; (D) Authorizing Use Of Cash Collateral And Granting Adequate

           Protection; (E) Modifying The Automatic Stay; (F) Scheduling A Final

           Hearing; And (G) Granting Related Relief [ECF 26, at 232.]

          Under the Forward Stalking Horse Agreement, “Mortgage Loan” was

           defined as “any forward residential mortgage loan secured by a 1-4 family

           residential property, whether in the form of a mortgage, deed of trust, or

           other equivalent security instrument that was originated, purchased,

           serviced or subserviced by a Seller.” Notice of Designation of Stalking Horse

           Bid and Request for Approval of Stalking Horse Bid Protections (Forward

           Business) [ECF 722, at 53].

          The definition of “Mortgage Loan” in the Reverse Stalking Horse

           Agreement was essentially the same—“reverse residential mortgage loan

           secured by a 1-4 family residential property ….” Notice Of Designation Of




                                             5
19-10412-jlg     Doc 3037   Filed 12/01/20 Entered 12/01/20 12:10:58        Main Document
                                        Pg 12 of 15



          Stalking Horse Bid And Request For Approval Of Stalking Horse Bid

          Protections (Reverse Business) [ECF 724, at 48].

Other documents in the case use the term mortgage in a context where only residential

property loans could be included:

         The Final Order (I) Authorizing Debtors To Continue Origination And

          Servicing Of Forward Mortgage Loans In Ordinary Course And Granting

          Related Relief And (Ii) Modifying Automatic Stay On A Limited Basis To

          Facilitate Debtors’ Ongoing Operations [ECF 224, at 1, n.2] provides “the

          term ‘mortgage loan’ … include[s] both mortgages and deeds of trusts.” A

          deed of trust is a security device used in many states instead of a mortgage

          to evidence a lien on real property.

         In the Motion Of Debtors Requesting Authority To (I) Continue Using

          Existing Cash Management System, Bank Accounts, And Business Forms,

          (II) Implement Changes To The Cash Management System In The

          Ordinary Course Of Business, (III) Continue Intercompany Transactions,

          (IV)    Provide   Administrative       Expense   Priority   For   Postpetition

          Intercompany Claims, (V) Extend Time To Comply With, Or Seek Waiver

          Of, 11 U.S.C. § 345(B), And (VI) Granting Related Relief, the description of

          the Debtors’ business makes clear the business focused on residential

          mortgage loans. [ECF 4, at 4–6.]

      The Plan provided for a sale of the Debtors’ mortgages, reverse mortgages, and

mortgage servicing rights under the two Stalking Horse Agreements. Plan § 5.6 [ECF

1287, at 73]. As those Agreements apply only to mortgages on residential property, the




                                             6
19-10412-jlg     Doc 3037    Filed 12/01/20 Entered 12/01/20 12:10:58        Main Document
                                         Pg 13 of 15



term “mortgage” in the definition of “Borrower” should be construed in pari materia and

include only residential property loans, not cars loans. See U.S. v. Daugerdas, 892 F.3d

545 (2d Cir. 2018) (“the in pari materia canon of statutory interpretation teaches that

‘language used in one portion of a statute … should be deemed to have the same meaning

as the same language used elsewhere in the statute.’”).

         The definition of “Borrower” also informs the meaning of “mortgage.” Under the

statutory construction maxim noscitur a sociis, literally, “recognized by its partners,” a

court should construe the meaning of a term based on the meaning of other words in the

same provision. As the Supreme Court explained, “words are often known by the company

they keep.” Lagos v. U.S., 138 S. Ct. 1684, 1688–89 (2018); see Bullock v.

BankChampaign, N.A., 569 U.S. 267, 274–75, 133 S. Ct. 1754, 1760 (2013) (using noscitur

a sociis to interpret “defalcation” in Bankruptcy Code section 523(a)(4), based on the

word’s “neighbors”). Here, the definition of Borrower refers to a “mortgage loan or reverse

mortgage.”

         “A reverse mortgage is a loan or line of credit available to a person over the age of

62 who has equity in real estate, typically the person’s home.” Summers v. Fin. Freedom

Acquisition LLC, 807 F.3d 351, 354 (1st Cir. 2015); accord Iaffaldano v. Sun W. Mortg.

Co., Fed. Appx. 907, 909 (11th Cir. 2019) (“a home-equity conversion mortgage, commonly

called a ‘reverse mortgage’”). Reverse mortgages are for residential property. By

association, “mortgage” should be interpreted to mean residential property loans, not car

loans.

         Although the term “mortgage” might once have applied to a security interest in

personal property (i.e., a chattel mortgage), but that usage has fallen into disuse,




                                               7
19-10412-jlg      Doc 3037       Filed 12/01/20 Entered 12/01/20 12:10:58                   Main Document
                                             Pg 14 of 15



especially with the enactment of the Uniform Commercial Code in all U.S. jurisdictions,

which now refers to a personal property or chattel “mortgage” as a security interest.

Indeed, even the Plan distinguishes between mortgages and security interests, referring

to “each Lien, mortgage and security interests” several times.6

        In addition, the Plan’s definition of “Borrower” was limited to “any individual, as

of the Commencement Date, whose current or former mortgage loan or reverse mortgage

was originated, serviced, sold, consolidated, or owned by any of the Debtors.” The Gearys’

car loan was originated by CitiFinancial, not by any of the Debtors. Because it was fully

paid more than five years before the Commencement Date, their car loan was not “sold,

consolidated, or owned by any of the Debtors” as of the Commencement Date. Therefore,

they do not qualify as “Borrowers.” Nor was the car loan serviced by any of the Debtors.

The Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq., which governs the

servicing of “federally-related mortgage loans,” defines “servicing” to mean:

        receiving any scheduled periodic payments from a borrower pursuant to the
        terms of any federally related mortgage loan, including amounts for escrow
        accounts under section 2609 of this title, and making the payments of
        principal and interest and such other payments with respect to the
        amounts received from the borrower as may be required pursuant to the
        terms of the loan.

12 U.S.C. § 2603(i)(3). As the Gearys not only admit but affirmatively allege, none of the

Debtors received any payment, scheduled or otherwise, from the Gearys. Therefore, their

car loan was not serviced by any of the Debtors.




6 Plan §§ 4.3(c)(ii), 5.7(b)(ii); see also id. §§ 5.8(a), 5.8(b) (“no lien or security interest shall attach to,
modify, prime or otherwise affect (A) mortgage servicing rights with respect to mortgages …)”; id.
§ 12.5 (“Lien, mortgage, deed of trust, or security interest”).


                                                       8
19-10412-jlg   Doc 3037     Filed 12/01/20 Entered 12/01/20 12:10:58        Main Document
                                        Pg 15 of 15



       Because their Claim arises from a car loan, not a mortgage loan, and the car loan

was paid long before the bankruptcy, the Gearys are not Borrowers, and their Claim is

not a Consumer Creditor Claim as defined in the Plan.

       Under the Plan’s definition, a claim that is not a Consumer Creditor Claim, is not

secured, and is not entitled to priority is a General Unsecured Claim. The Gearys do not

assert that their claim is secured or entitled to priority. Therefore, the Gearys’ claim is a

General Unsecured Claim under the Plan.

                                      CONCLUSION

       For all the foregoing reasons, this Court should deny the GUC Recovery Trustee’s

motion to classify the Gearys’ claim as a Consumer Creditor Claim and classify the claim

as a General Unsecured Claim. The Consumer Claim Trustee reserves all rights as to the

merits of the Gearys’ claim, its classification as a 363(o) Claim (or not), and the Gearys’

motion to certify the claim as a class proof of claim under section 7023, as none of those

issues are raised in the GUC Recovery Trust’s motion.

DATED: December 1, 2020.



                                             /s/ Richard Levin
                                             JENNER & BLOCK LLP
                                             919 Third Avenue
                                             New York, NY 10022
                                             Telephone: (212) 891-1600
                                             Facsimile: (212) 891-1699
                                             Richard Levin
                                             rlevin@jenner.com

                                             Attorneys for Consumer Claims Trustee




                                             9
